USCA1 Opinion

	




       [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                  United States Court of Appeals                      For the First Circuit                       ____________________No. 97-1657                          UNITED STATES,                            Appellee,                                v.              COLLIER VAZQUEZ-CARDONA, A/K/A CHINCO,                      Defendant, Appellant.                       ____________________           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jos Antonio Fust, U.S. District Judge]                       ____________________                              Before                     Torruella, Chief Judge,                 Lynch and Lipez, Circuit Judges.                      _____________________    Gabriel Hern ndez-Rivera, by appointment of the Court, forappellant.    Grace Chung Becker, Trial Attorney, Narcotic and DangerousDrug Section, Criminal Division, U.S. Department of Justice, withwhom James K. Robinson, Assistant Attorney General, CriminalDivision, U.S. Department of Justice, and Theresa M.B. Van Vliet,Chief, Narcotic and Dangerous Drug Section, Criminal Division, U.S.Department of Justice, were on brief, for appellee.                       ____________________                        November 10, 1998                       ____________________          Per Curiam.  This is an appeal from a sentence imposedafter defendant pled guilty pursuant to an agreement.  Defendant-appellant argues on appeal that the sentence was in error in thathe was a minor participant and should therefore have been given atwo point reduction in his Base Offense Level.          Assuming dubitante that there is any jurisdiction overthis appeal in light of defendant's agreement that the Base OffenseLevel would be 36 and he would be entitled to no other reductionthan the three level adjustment for acceptance of responsibility,we nonetheless affirm.  There is adequate evidence that thedefendant was not a minor participant.